Citation Nr: 1128103	
Decision Date: 07/27/11    Archive Date: 08/03/11

DOCKET NO.  01-09 605A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for panic disorder with agoraphobia and depression.

(The issue pertaining to the surviving spouse's claim for a disability rating in excess of 30 percent for panic disorder with agoraphobia and depression, for accrued benefits purposes, is the subject of a separate decision.)  


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active military service from December 1970 to December 1973, including service in the Vietnam War and his decorations include the Bronze Star Medal.  The Veteran died on January [redacted], 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from December 1970 to December 1973.  

2.	The Veteran died on January [redacted], 2007.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veteran's claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  


ORDER

The appeal is dismissed.




		
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


